Exhibit 10.23

RECITALS

 

A. Lessee currently leases from Lessor one single story 60,482 square foot
building and one 2-story 35,208 square foot building for a total of 95,690
square feet of buildings with all improvements thereto, located at 233 South
Hillview Drive, Milpitas, California (the “Premises”) pursuant to that certain
Lease dated March 9, 2006 (the “Lease”).

 

B. Lessor holds a security deposit in the form of an Irrevocable Standby Letter
of Credit No. SVBSF004005 issued by Silicon Valley Bank in the amount of
$1,265,000 (the “Letter of Credit”), and Lessee requests Lessor eliminate the
requirement for a Letter of Credit and reduce the amount of the Security
Deposit.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:

 

  1. SECURITY DEPOSIT: Section 1.7 of the Lease is hereby deleted and no longer
of any force or effect, and replaced by the following provided that upon
execution of this First Amendment Lessee will deliver the Security Deposit in
the amount set forth below to Lessor, and Lessor will surrender to Lessee the
Letter of Credit:

Lessee shall deposit with Lessor the sum of Two Hundred Forty Two Thousand Six
Hundred Eighty Two Dollars ($242,682) (the “Security Deposit”). The Security
Deposit shall be held by Lessor as security for the faithful performance by
Lessee of all of the terms, covenants, and conditions of this Lease applicable
to Lessee. If Lessee commits a default as provided for herein, including but not
limited to a default with respect to the provisions contained herein relating to
the condition of the Premises, Lessor may (but shall not be required to) use,
apply or retain all or any part of the Security Deposit for the payment of any
amount which Lessor may spend by reason of default by Lessee. If any portion of
the Security Deposit is so used or applied, Lessee shall, within ten days after
written demand therefor, deposit cash with Lessor in an amount sufficient to
restore the Security Deposit to its original amount. Lessee’s failure to do so
shall be a default by Lessee. Any attempt by Lessee to transfer or encumber its
interest in the Security Deposit shall be null and void.

 

  2. Notices: Section 17 of the Lease pertaining to the addresses and facsimile
numbers for the Lessor and Lessee are deleted and replaced with the following:

 

To Lessor:    10050 Bandley Drive    Cupertino, CA 95014   

Attention: Carl E. Berg

        Raymond V. Marino

   Fax No: 408-725-1626



--------------------------------------------------------------------------------

To Lessee:    48720 Kato Road   

Fremont, CA 94538

Attention: Thomas R. Melendrez

Fax No: 510-668-7002

 

  3. RATIFICATION OF LEASE: Except as modified herein, the Lease is hereby
ratified, approved and confirmed upon all the terms, covenants, and conditions.

 

  4. AUTHORITY: Each party executing this First Amendment represents and
warrants that he or she is duly authorized to execute and deliver this First
Amendment. If executed on behalf of a corporation, that this First Amendment is
executed in accordance with the by-laws of said corporation (or a partnership
that this First Amendment is executed in accordance with the partnership
agreement of such partnership), that no other party’s approval or consent to
such execution and delivery is required, and that this First Amendment is
binding upon said individual, corporation (or partnership) as the case may be in
accordance with its terms.

The balance of this page is intentionally left blank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment, by their
duly authorized signatories, as of the day first above written.

 

Lessor

Mission West Properties L.P.

By: Mission West Properties, Inc.

Its General Partner

   

Lessee

Exar Corporation

By:   /s/ R. V. Marino     By:   /s/ Richard L. Leza Print Name:   R. V. Marino
    Print Name:   Richard L. Leza Title:   President & COO     Title:   Interim
President and CEO Date:   08/23/07     Date:   August 23, 2007